COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Trendmaker Homes, Inc.

Appellate case number:     01-20-00550-CV

Trial court case number: 19-DCV-260160

Trial court:               400th District Court of Fort Bend County

        Relator filed a mandamus petition challenging an order by the Honorable Maggie Perez-
Jaramillo appointing an arbitrator. While this original proceeding was pending, Judge Perez-
Jaramillo was succeeded by the Honorable Tameika Carter as the presiding judge of the 400th
District Court of Fort Bend County. Accordingly, pursuant to Texas Rule of Appellate Procedure
7.2(b), our Court “must abate the proceeding to allow the successor to reconsider the original
party’s decision.” TEX. R. APP. P. 7.2(b).
         Within 15 days of this order, relator is directed to obtain a hearing date, if necessary, from
the trial court coordinator and to notify all parties of such date. The hearing shall be set for a date
no later than 30 days after the date of this order. The trial court coordinator shall advise the Clerk
of this Court of the hearing date as soon as it is set.
        Within 30 days of the date of this order, the trial court is directed to file a supplemental
clerk’s record or reporter’s record documenting the successor’s ruling.
        This case is abated, treated as a closed case, and removed from this Court’s active docket.
This original proceeding will be reinstated on this Court’s active docket when the successor
respondent has reconsidered the original respondent’s decisions and either party informs the Clerk
of this Court of the ruling(s) with a certified copy of the order(s).
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_______
                                Acting individually


Date: ___April 15, 2021____